Citation Nr: 0104967	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1944 to December 
1945.

A December 1972 RO rating decision denied service connection 
for a heart condition, and the veteran did not appeal.

In January 1998, the veteran submitted an application to 
reopen the claim for service connection for a heart 
condition.  A March 1998 RO rating decision determined that 
the veteran submitted new and material evidence to reopen 
this claim, but then denied entitlement to service 
connection.  The veteran appealed this decision to the Board 
of Veterans' Appeals (Board), and in a June 1999 decision the 
Board found that new and material evidence was submitted to 
reopen the claim but denied service connection on the basis 
that the veteran's heart condition was found to have pre-
existed service and was not aggravated in service.

The veteran appealed the June 1999 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a May 2000 joint motion to the 
Court, the parties requested that the June 1999 Board 
decision be vacated and remanded for readjudication.  In a 
June 2000 order, the Court granted the parties' motion, and 
the case was thereafter returned to the Board.

In January 2001, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1972, service 
connection for a heart condition was denied.

2.  Some of the evidence received since the 1972 RO denial of 
service connection for a heart condition has not previously 
been submitted to VA, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1972 RO decision, denying service 
connection for a heart condition, was final.  38 U.S.C.A. 
§ 4005; 38 C.F.R. §§ 19.118, 19.129(a) (as in effect in 
1972).

2.  Evidence submitted since the unappealed 1972 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1944 to December 
1945.

Service medical records at the time of enlistment in November 
1944 report a normal cardiovascular system.

Service medical records reveal that the veteran was examined 
for complaints of heart skipping in December 1944 and in 
January 1945.  He reported a history of his present illness 
from three years earlier, at which time he had an attack and 
was told by a physician that his heart beat was 180 beats per 
minute.  The veteran also reported many attacks since then, 
approximately three to four months apart; that the attacks 
last approximately 45 minutes; and that the attacks come on 
spontaneously and stop the same way.  The examiner's 
impression was no organic disease, and the veteran was 
allowed to return to duty.

An x-ray taken in October 1945 showed the cardiovascular 
shadow to be well within normal limits of size and shape.  A 
report of an electrocardiogram done in October 1945 noted a 
diagnosis of paroxysmal tachycardia (supraventricular).

Service medical records at the time of separation in December 
1945 report a normal cardiovascular system.

The evidence of record at the time of the unappealed 1972 RO 
rating decision consisted primarily of service medical 
records.

Evidence submitted since the unappealed 1972 RO rating 
decision includes the following (further described below, as 
pertinent):  a 1980 statement from the veteran; a 1996 
medical report by Dr. P. B. Kapadia; hospital and medical 
treatment records for 1996; a 1997 statement from the 
veteran's wife; a 1997 statement from the veteran; 1997 
letters from the veteran's son; a 1997 medical opinion by 
Dr. James J. Merrill; 1998 statements from the veteran; and a 
2000 medical opinion by Dr. William E. Jones.


B.  Legal Analysis 

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.160(d) (2000).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1972 rating decision, 
denying service connection for a heart condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1972 RO rating decision, the evidence of record 
showed that the veteran was treated for heart symptoms in 
service, but that organic heart disease was not identified.  
But there was no medical evidence of a heart condition 
thereafter.  The evidence added to the record after the 1972 
RO rating decision includes a medical opinion from Dr. James 
J. Merrill to the effect that the veteran has had continuing 
episodes of supraventricular tachycardia intermittently 
throughout his life; and that the veteran is currently being 
treating for his fast heart beats, which is extremely likely 
the condition that he experienced during active service.  The 
evidence also shows that he required a pacemaker for this 
problem, establishing the presence of organic heart disease.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
December 1972 RO rating decision, the application to reopen 
the claim for service connection for a heart condition was 
correctly granted by the RO.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
heart condition is granted.



REMAND

Copies of the May 2000 joint remand of the parties to the 
Court, the June 2000 Court order, and evidence submitted 
since the June 2000 Court order have been placed in the claim 
folder.  In his January 2001 Brief of the Appellant the 
veteran waived his right to compliance with the terms of the 
remand to the extent that it calls for additional medical 
opinions.  However, the Board finds that clarification of the 
medical evidence in this case is essential for a proper 
appellate decision.  See Herrmann v. Brown, 8 Vet. App. 60 
(1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the nature and etiology of his 
heart condition.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  Following 
examination and review of the claims 
folder, the examiner should provide 
medical opinions as to:

(a)  whether there is clear and 
unmistakable evidence that the 
veteran's heart disability existed 
prior to service (this opinion 
should not be based on medical 
judgment alone, as distinguished 
from accepted medical principles, or 
on history alone without regard to 
clinical factors pertinent to the 
basic character, origin, and 
development of such disability; the 
entire record should be considered 
with due regard to accepted medical 
principles pertaining to the 
history, manifestations, clinical 
course, and character of the 
particular disability),

(b) if so, whether the heart 
disability increased in severity 
during service, 

(c) if there was such an increase, 
whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition; and 

(d) if there is not clear and 
unmistakable medical evidence that 
the veteran's heart disability 
existed prior to service, whether it 
is at least as likely as not that 
the veteran's heart problems noted 
in service were early manifestations 
of his current heart disability, or 
that his current heart disability is 
related to the problems noted in 
service.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.
3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for a heart condition.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
attorney, and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 



